UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6042



HENRY ERIC HAMILTON; CHESTER JAMES DOLES,

                                          Plaintiffs - Appellants,

          versus

SIMON WAINWRIGHT, Captain, in official and in-
dividual capacities; JUDY SMITH, Sergeant, in
official and individual capacities,

                                            Defendants - Appellees,

          and

S. MOCK, Hearing Officer,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-95-
1240-AMD)

Submitted:   May 15, 1997                    Decided:   May 29, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Henry Eric Hamilton, Chester James Doles, Appellants Pro Se. John
Joseph Curran, Jr., Attorney General, Audrey J. S. Carrion, Glenn
T. Marrow, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court's order denying relief on

their 42 U.S.C. § 1983 (1994) complaint. We have reviewed the rec-

ord and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Hamilton v. Wainwright, No. CA-95-1240-AMD (D. Md. Nov. 27, 1996).
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2